Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 27, 2022. Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 55, 58, 63, 104, 106 and 107 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 13, 14, 17, 43, 51, 54, 55, 58, 63, 106 and 107 were rejected under 35 U.S.C. 103 as being unpatentable over Midoux et al. (Expert Rev. Vaccines 14(2), 221–234 (2015), published online Dec. 26, 2014, submitted in IDS filed on Aug. 30, 2018) and Geall et al. (PNAS, 2012, 109:14604-14609, submitted in IDS filed on Aug. 30, 2018), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771).
(Previous Rejection – Withdrawn) Claims 36, 37, 39 and 45 were rejected under 35 U.S.C. 103 as being unpatentable over Midoux et al. (Expert Rev. Vaccines 14(2), 221–234 (2015), published online Dec. 26, 2014, submitted in IDS filed on Aug. 30, 2018) and Geall et al. (PNAS, 2012, 109:14604-14609, submitted in IDS filed on Aug. 30, 2018), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771), as applied above, further in view of de Fougerolles et al. (US 2013/0123481 A1, published on May 16, 2013). 
(Previous Rejection – Withdrawn) Claim 45 was rejected under 35 U.S.C. 103 as being unpatentable over Midoux et al. (Expert Rev. Vaccines 14(2), 221–234 (2015), published online Dec. 26, 2014, submitted in IDS filed on Aug. 30, 2018) and Geall et al. (PNAS, 2012, 109:14604-14609, submitted in IDS filed on Aug. 30, 2018), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771), as applied above, further in view of Kopetzki (US 2007/0117185 A1, published on  May 24, 2007).
The above rejections are withdrawn in view of the amendment filed on May 27, 2022.

(New Rejection – Necessitated by Amendment) Claims 13, 14, 17, 36, 37, 39, 51, 54, 55, 58, 63, 106 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles et al. (US 2013/0156849 A1, published on Jun. 20, 2013), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771).
The base claim 13, as amended, is drawn to amessenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a Chlamydia trachomatis major outer membrane protein (MOMP), wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 0.5-15 mol% PEG-modified lipid, 25-55 mol% sterol, and 5-25 mol% neutral 
de Fougerolles teaches an invention relating to a formulation comprising modified mRNA and nanoparticles comprising at least one lipid selected from, but not limited to, DLin-DMA, DLin-K-DMA, 98Nl2-5, Cl2-200, DLin-MC3-DMA, DLin-KC2-DMA, DODMA, PLGA, PEG, PEG-DMG and PEGylated lipids, or cationic lipid such as, but not limited to, DLin-DMA, DLin-D-DMA, DLin-MC3-DMA, DLin-KC2-DMA and DODMA; that the lipid to mRNA ration may be between 10:1 to 30:10; and that the mean size of the nanoparticle formulation may comprise the modified mRNA between 60 and 225 nm. See e.g. [0006-0007] and claims 1-11. 
de Fougerolles teaches that formulations of modified mRNA may comprise a fusogenic lipid, cholesterol and a PEG lipid; that the formulation may have a molar ratio 50:10:38.5: 1.5-3.0 (cationic lipid: fusogenic lipid: cholesterol: PEG lipid); that the PEG lipid may be selected from, but is not limited to PEG-c-DOMG, PEG-DMG; and that the fusogenic lipid may be DSPC. See e.g. [0008] and claim 12. Here, the fusogenic lipid DSPC (distearoylphosphatidylcholine) is considered as a neutral lipid (net charge of 0 at neutral pH).
de Fougerolles teaches that the mRNA in the invention may be used in vaccines to elicit or provoke an immune response in an organism; that the mRNA molecules to be delivered may encode an immunogenic peptide or polypeptide and may encode more than one such peptide or polypeptide; and that the lipid nanoparticle of the invention may be formulated for use in a vaccine such as, but not limited to, against a pathogen. See e.g. [0340] and [0398]. 
Accordingly, de Fougerolles teaches a composition comprising nanoparticles comprising mRNA and the claimed lipid formulation for delivering the mRNA into host cells for expression of immunogenic peptides or antigens for induction of immune response as vaccines against pathogens. However, de Fougerolles is silent on if the immunogenic peptides or antigens encoded by the mRNA can be from a Chlamydia trachomatis major outer membrane protein (MOMP).  
Cambridge teaches a study on Chlamydia trachomatis vaccine comprising a DNA encoding a recombinant major outer membrane protein (DMOMP) of C. trachomatis encapsulated in chitosan nanoparticles (CNP), designated DMCNP. It teaches that expression of MOMP protein in DMCNP-transfected Cos-7 cells was demonstrated via Western blotting and immunofluorescence microscopy. Significantly, intramuscular injection of BALB/c mice with DMCNP confirmed the delivery of encapsulated DMOMP, and expression of the MOMP gene transcript in thigh muscles and spleens.  See e.g. Abstract.  Cambridge further teaches that MOMP is a 40 kDa cysteine rich protein with numerous immunogenic B- and T-cell epitopes and protective antigens, thus making it ideally suited and attractive as a vaccine candidate. The native form of MOMP reportedly elicited a protective immune response to a C. trachomatis genital challenged infection in mice, which was similar to that elicited by live elementary bodies. However, a native MOMP vaccine is not practical because of the cost associated with its mass production. Therefore, recombinant MOMP (rMOMP) has been widely employed in vaccine studies but protection attained in efficacy studies is not as robust as that of native MOMP. See e.g. page 1760, left column, para 2.
Accordingly, teachings of Cambridge indicate that the Chlamydia trachomatis MOMP antigen is a suitable vaccine antigen against Chlamydia trachomatis infection.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the Chlamydia trachomatis MOMP antigen disclosed in Cambridge into the studies disclosed in de Fougerolles on delivery of mRNA encoding vaccine antigens for development of candidate Chlamydia trachomatis vaccine comprising the MOMP antigen. There is a reasonable expectation of success that LNPs containing mRNA encoding an MOMP antigen can be produced and immune stimulating efficacy evaluated based on the teachings of de Fougerolles and Cambridge.
Regarding claims 14, 17, 106 and 107, Cambridge teaches that attempts at vaccine formulation have been underway, predating the 1970s where whole organisms were tested against different serovars (see e.g. page 1760, left column, para 1), indicating that it is known in the art at the time of invention that many different serovars of Chlamydia trachomatis exist. One of skill in the art would have found it obvious to use the MOMP from a serovar of interest for producing vaccine against the specific serovar. One would also found it obvious to combine MOMPs (or antigenic regions thereof) from different serovars in a single formulation for production of a vaccine against the related serovars. 

(New Rejection – Necessitated by Amendment) Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles et al. (US 2013/0156849 A1, published on Jun. 20, 2013), in view of Cambridge et al. (International Journal of Nanomedicine 2013, 8: 1759–1771), as applied above, further in view of Kopetzki (US 2007/0117185 A1, published on May 24, 2007).
Claim 45 specifies that the Chlamydia MOMP protein is fused to a signal peptide with specified sequences.
Relevance of de Fougerolles and Cambridge is set forth above. However, they are silent on fusing vaccine antigens with a signal peptide.
Kopetzki teaches an invention relating to production of a recombinant polypeptide in eukaryotic cells. See e.g. Abstract. It teaches the heterologous protein may contain a signal sequence to facilitate secretion of the polypeptide from the expressing cells. See e.g. [0003-0004]. It teaches a long list of signal peptides that can be used, including METPAQLLFLLLLWLPDTTG (SEQ ID NO: 96). See e.g. Table 1.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to fuse a signal peptide disclosed in Kopetzki to the MOMP antigen encoded by the RNA molecules suggested in the combined teachings of de Fougerolles and Cambidge to facilitate secretion of the antigen after expression.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

All previous rejections are withdrawn in view of Applicant’s amendment filed on May 27, 2022. The following rejections are new rejections reflecting the new obviousness art rejections above, particularly reflecting the new prior art reference Fougerolles et al. (US 2013/0156849 A1, published on Jun. 20, 2013).
(New Rejection – Necessitated by Amendment) Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 55, 58, 63, 96 and 104-107 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 9868691 B2 in view of the prior art references cited in the rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass the compound 25 and method of using compound 25 in delivering RNA molecules into cells for treatment or prophylactic purposes. The difference between the two set of claims is that the patented claims are generic to the RNA molecule while the instant claims require that the RNA molecule encode for a Chlamydia trachomatis MOMP antigen.
 Combined teachings of the cited references suggest modification of the composition and method of the patented claims to arrive at the invention as claimed.
Accordingly, claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 55, 58, 63, 96 and 104-107 are obvious over claims 1-30 of US Patent 9868691 B2.

(New Rejection – Necessitated by Amendment) Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 55, 58, 63, and 106-107 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 10493143 B2 in view of the prior art references cited in the rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a RNA vaccine comprising the patentably same lipid nanoparticle and a RNA encoding a target antigen. The only difference is that the patented claims specify an HPV antigen while the instant claims specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the art rejections above, in combination, suggest a LNP-based RNA delivery system, as recited in both inventions, can be used in producing a Chlamydia trachomatis vaccine by including a RNA encoding the MOMP antigen.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the RNA encoding an HPV antigen in the patent with an RNA encoding a Chlamydia trachomatis MOMP antigen to arrive at the instant claimed, based on teachings of the prior art references cited in the rejections above. See the body of the art rejections for rationale.

(New Rejection – Necessitated by Amendment) Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 55, 58, 63, and 106-107 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11, 12, 29, 37-39, 41, 43-44 of US Application 16036318 in view of the prior art references cited in the rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a RNA vaccine comprising the patentably same lipid nanoparticle and a RNA encoding a target antigen. The only difference is that the reference claims specify a generic viral antigen while the instant claims specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the art rejections above, in combination, suggest a LNP-based RNA delivery system, as recited in both applications, can be used in producing a Chlamydia trachomatis vaccine by including a RNA encoding the MOMP antigen.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the RNA encoding a viral antigen in the reference application with an RNA encoding a Chlamydia trachomatis MOMP antigen to arrive at the instant claimed, based on teachings of the prior art references cited in the rejections above. See the body of the art rejections for rationale.

(New Rejection – Necessitated by Amendment) Claims 13, 14, 17, 36, 37, 39, 45, 51, 54, 55, 58, 63, 96 and 104-107 are provisionally or non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims of several other US Applications or US Patents, which are directed to the different RNA vaccine based on the patentably same LNPs but different target antigens, in view of the prior art references cited in the art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a RNA vaccine comprising the patentably same lipid nanoparticle and a RNA encoding a target antigen. The only difference is that the reference claims specify a different antigen than the instant claims which specify that the target antigen is the Chlamydia trachomatis MOMP antigen. The prior art references cited in the art rejections above, in combination, suggest a LNP-based RNA delivery system, as recited in both applications, can be used in producing a Chlamydia trachomatis vaccine by including a RNA encoding the MOMP antigen.
The reference applications/patents are listed below:
1) US Patent 10925958 B2
Claims 1-24 of US Patent 10925958 B2 are directed to a method of inducing an antigen-specific immune response in a human subject, comprising administering to the human subject messenger RNA (mRNA) in an effective amount to induce an antigen-specific immune response in the subject, wherein the mRNA comprises an open reading frame encoding an HA7 hemagglutinin antigen and is formulated in a cationic lipid nanoparticle comprising a cationic lipid of Formula (I). 
2) Claims 1-20 of US Patent 11045540 B2, directed to a composition comprising an RNA polynucleotide having an open reading frame encoding a varicella zoster virus (VZV) polypeptide, wherein the VZV polypeptide comprises VZV gE or gI, formulated in a lipid nanoparticle comprising 20-60 mol% cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% cholesterol, and 0.5-15 mol% polyethylene glycol (PEG)-modified lipid, wherein the ionizable cationic lipid comprises Compound 25. 

3) Claims 12, 13, 15, 22, 23-27 of US Patent 11103578B2, directed to a composition comprising hMPV mRNA in a lipid nanoparticle that comprises 1-5 mol % 1,2 dimyristoyl-sn-glycerol, methoxypolyethyleneglycol (PEG2000 DMG); 10-20 mol % 1,2 distearoyl-sn-glycero-3-phosphocholine (DSPC); 35-45 mol % cholesterol; and 40-50 mol % ionizable cationic lipid having the structure of Compound I:

    PNG
    media_image1.png
    356
    1402
    media_image1.png
    Greyscale


4) Claims 1, 9-12, 16-18, 22-24, 26-28, 43, 110, and 112 of US Application 16494103, drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a respiratory syncytial virus (RSV) antigenic polypeptide and a lipid nanoparticle comprising 10-20 mol% neutral lipid, 35-45 mol% cholesterol, 1-5% PEG-modified lipid, and 40-50 mol% ionizable cationic lipid, wherein the ionizable cationic lipid comprises Compound 25: 
    PNG
    media_image2.png
    101
    440
    media_image2.png
    Greyscale


 5) Claims 1, 22-26, 29-30, 35, 39-41, 44-46, 75-76 of US Application16494130, drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding an HSV polypeptide, wherein the polypeptide is selected from HSV-2 glycoprotein B and HSV-2 glycoprotein D, formulated in a lipid nanoparticle comprising 20-60% cationic lipid, 0.5-15% polyethylene glycol (PEG)-modified lipid, 25-55% cholesterol, and 5-25% neutral lipid, wherein the ionizable cationic lipid comprises Compound 25.

6) Claims 1, 17, 22-23, 34, 40, 73, 75, 77 and 78 of US Application 15767618, drawn to a composition comprising: (a) a messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame (ORF) encoding a herpes simplex virus (HSV) glycoprotein B; (b) an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein C; and (c) an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein D, wherein the mRNA polynucleotides of (a)-(c) are in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid. 5-15 mol% DSPC, 20-40 mol% cholesterol, and 0.5-3 mol% polyethylene glycol (PEG)-DMG, and wherein the uracil nucleotides of the mRNA are modified with 1- methylpseudouridine or 1-ethylpseudouridine.
7) Claims 1-19 of US Patent 11007260, drawn to a method of inducing in a subject an immune response to Zika virus (ZIKV), the method comprising: administering to the subject a composition comprising a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a ZIKV antigenic polypeptide formulated in a lipid nanoparticle, wherein the composition is administered in an amount effective to produce an immune response specific to ZIKV.

8) Claims 1, 8-9, 24-25, 35, 175-180 of US Application 15767613, drawn to a respiratory syncytial virus (RSV) composition, comprising: a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding an RSV stabilized prefusion glycoprotein F and polypeptide formulated in a lipid nanoparticle that comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% cholesterol, and 0.5-3 mol% PEG-modified lipid, wherein the RSV stabilized prefusion glycoprotein F comprises an amino acid sequence having at least 85% identity to the amino acid sequence of SEQ ID NO: 8. 

9) Claims 1, 43-45, 47-48, 50, 55, 62-63, 87-88, and 113-119 of US Application 15767587, drawn to a composition comprising a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a varicella zoster virus (VZV) gE protein in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% cholesterol, and 0.5-3 mol% PEG-modified lipid, and wherein the mRNA polynucleotide is not a self-replicating RNA.

10) Claims 1-10, 22, 38-40, 43, 45, 70, and 76 of US Application 16493986, drawn to a a ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding a human influenza A hemagglutinin (HA) protein; (b) at least two RNA polynucleotides, each comprising an open reading frame encoding a human influenza B protein selected from a nucleoprotein (NP), a neuraminidase (NA) protein, a matrix protein 1 (M1), a matrix protein 2 (M2), a nonstructural 1 (NS1) protein, and nonstructural 2 (NS2) protein; and (c) a lipid nanoparticle comprising a compound[[s]] of Formula (I): 

    PNG
    media_image3.png
    109
    246
    media_image3.png
    Greyscale


11) Claims 1, 23, 25-27, 30-31, 33-34, 40-42, 57-62 of US Application 16765285, drawn to a Epstein-Barr virus (EBV) vaccine, comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding EBV glycoprotein 42 (gp42); (b) an mRNA comprising an ORF encoding EBV glycoprotein L (gL); and (c) an mRNA comprising an ORF encoding EBV glycoprotein H (gH), wherein the mRNA of (a)-(c) are in a lipid nanoparticle comprising 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% sterol, and 0.5-3 mol% polyethylene glycol (PEG)-modified lipid.  
Claims 61 and 62 specify compound (I) and compound (II):
 9242722.1Application No.: 16/765,2856Docket No.: M1378.70089US01 Reply to Office Action of February 17, 2021 
    PNG
    media_image4.png
    96
    338
    media_image4.png
    Greyscale

 
 12) Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 of US Application 16833409 , drawn to a human cytomegalovirus (hCMV) immunogenic composition comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a hCMV gH polypeptide; (b) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gL polypeptide; (c) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL128 polypeptide; (d) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL130 polypeptide; (e) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL131A polypeptide; and (f) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gB polypeptide, wherein the mRNA polynucleotides of (a)-(f) are formulated in at least one lipid nanoparticle comprising 20-60 mole percent ionizable cationic lipid of Compound 25: 
    PNG
    media_image5.png
    101
    604
    media_image5.png
    Greyscale
0.5-15 mole percent modified lipid, 25-55 mole percent sterol, and 5-25 mole percent non-cationic lipid that is not a sterol, and wherein the mRNA polynucleotides of (a)-(f) are not self-replicating RNA.
13) Claims 45-48 and 55-57, of US Application 16848318 (now allowed), drawn to an immunogenic composition of comprising a Zika virus antigen and a lipid nanoparticle comprising an ionizable cationic lipid, a non-cationic lipid, a sterol, and a PEG-modified lipid.
Claims 47 and 57 specify compound:


    PNG
    media_image6.png
    96
    338
    media_image6.png
    Greyscale


14) Claims 195-203 and 205 of US Application 16850519 (now allowed), drawn to an immunogenic composition comprising a Zika virus antigen and a lipid nanoparticle comprising an ionizable cationic lipid, a neutral lipid, a sterol, and polyethylene glycol (PEG)- modified lipid. 

15) Claims 186-205 of US Application 16853973 (now allowed), drawn to a composition comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame encoding a Chikungunya virus (CHIKV) polypeptide and a lipid nanoparticle, wherein the lipid nanoparticle comprises an ionizable cationic lipid of Compound 25:   
 
    PNG
    media_image7.png
    95
    334
    media_image7.png
    Greyscale

16) Claims 195-196 of US Application 16864566 (now allowed), drawn to a method of treating a CMV infection comprising administering a hCMV vaccine comprising a mRNA encoding a CMV antigen and lipid nanoparticle that comprises a molar ratio of 20-60% ionizable cationic lipid, 5-25% non-cationic lipid, 25-55% sterol, and 0.5-15% PEG-modified lipid.  
Claim 196 specifies that the ionizable cationic lipid comprises the compound 25: 
    PNG
    media_image8.png
    95
    334
    media_image8.png
    Greyscale
 (Compound 25)  

17) Claims 45-48, 482 and 485 of US Application 16897859, drawn to an immunogenic composition comprising a RNA encoding a Zika virus antigen and a nanoparticle comprising a cationic lipid, a PEG-modified lipid, a sterol, and a non-cationic lipid. 

18) Claims 312-317, 319, 333, and 478-489 of US Application 16898268, drawn to a method of inducing an immune response in a subject, the method comprising administering to the subject a Chikungunya virus (CHIKV) vaccine, comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a CHIKV antigenic polypeptide comprising CHIKV E2 protein formulated in a lipid nanoparticle, in an amount effective to produce an antigen-specific immune response in the subject, wherein the lipid nanoparticle comprises a cationic lipid, a non-cationic lipid, a sterol, and a PEG-modified lipid.
Response to Applicant’s arguments
Applicant’s arguments filed on May 27, 2022 have been fully considered and are moot in view of withdrawal of the related rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648